DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 9/13/2022. In the amendment, claim 9 was amended, and no claims were added or cancelled. Thus, claims 1-22 are pending.

Response to Amendment
The amendment filed on 9/13/2022 has been entered. 
The previous rejections of claims 9 and 10 under 35 U.S.C. 112(b) are withdrawn in view of the 9/13/2022 amendment to claim 9.

Response to Arguments
Applicant's arguments filed 9/13/2022 with respect to the rejections of claims 9 and 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.
Applicant's remarks filed 9/13/2022 with respect to the nonstatutory double patenting rejections of claims 1-16 and 20-22 over claims 1-2, 4-5 and 14-15 of copending Application No. 17/077,720 in view of Lie et al. (U.S. Patent No. 10,699,189 B2, hereinafter “Lie”) in view of Huang et al. (U.S. Patent Application Pub. No. 2019/0180170 A1, hereinafter “Huang”) have been considered, but are not persuasive.
With reference to the double patenting rejections, applicant states “In the Office Action, claims 1-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 2, 4, 5, 14, and 15 of copending U.S. Patent Appl. No. 17/077,720 in view of Lie, and further in view of Huang. As the claims are still pending and subject to further change, Applicant respectfully requests that the double patenting rejection be held in abeyance until it is the only remaining rejection and the claims are otherwise deemed allowable.” (applicant’s remarks, pages 5-6).
As a preliminary matter, the examiner notes that, contrary to applicant’s statement above, the previous office action included nonstatutory double patenting rejections of claims 1-16 and 20-22 over claims 1-2, 4-5 and 14-15 of copending Application No. 17/077,720 in view of Lie, and further in view of Huang, and not nonstatutory double patenting rejections of “claims 1-22” (see, applicant’s remarks, page 5).
Further, the examiner notes that none of the claims of copending Application No. 17/077,720 have been amended to-date, aside from the aforementioned amendment to dependent claim 9, none of the claims of the instant application have been amended to-date, and no terminal disclaimer has been filed in the instant application to-date. Thus, the nonstatutory double patenting rejections of claims 1-16 and 20-22 over claims 1-2, 4-5 and 14-15 of copending Application No. 17/077,720 in view of Lie, and further in view of Huang are maintained, as discussed in detail below. 
Applicant's arguments filed 9/13/2022 with respect to the rejections of claims 1-22 under 35 U.S.C. 103 have been fully considered, but are not persuasive.
Regarding independent claims 1 and 22, applicant asserts “that Lie and Huang, individually or in combination, fail to teach or suggest "at least one network adapted to simultaneously deliver synaptic weights and/or input activations to the plurality of neural cores," as recited by Claim 1. Applicant's claim 22 includes similar features.” (see, applicant’s remarks, page 7). 
Applicant then characterizes the primary Lie reference in stating, which examiner does not concede, that “the cited portions of Lie refer to processing activations with weights, where quiet times (i.e., times when information is not being processed) associated with the processing elements are used to synchronize weight updates. (Lie at col. 82, 11. 64-67.) This does not disclose or suggest the claimed ‘at least one network adapted to simultaneously deliver synaptic weights and/or input activations to the plurality of neural cores,’ as recited by Claim 1 and as similarly recited by Claim 22.” (applicant’s remarks, page 8). With continued reference to Lie and the independent claims, applicant asserts “To the extent that the ‘weights’ of Lie are comparable to Applicant's claimed ‘synaptic weights,’ synchronizing weight updates is not the same as simultaneous network delivery of weights and/or input activations to neural cores.” Id.
Applicant acknowledges that “in Lie, weight updates may be synchronized” before asserting, which examiner does not acquiesce to, that “Lie is entirely silent on a network adapted to simultaneously deliver synaptic weights and/or input activations.” and concluding that “Lie does not teach or suggest ‘at least one network adapted to simultaneously deliver synaptic weights and/or input activations to the plurality of neural cores,’ as recited by Claim 1 and as similarly recited by Claim 22.” (applicant’s remarks,, page 9). 
With reference to the secondary Huang reference, applicant generally asserts “Huang was cited as allegedly showing other aspects of Applicant's claims, but does not make up for the deficiencies of Lie with regard to the rejection.” before generally alleging “that Lie and Huang, individually or in combination, fail to teach or suggest all of the features of Applicant's claims.” Id.
Accordingly, applicant appears to argue that the “at least one network adapted to simultaneously deliver synaptic weights and/or input activations to the plurality of neural cores” limitation recited in claims 1 and 22, using respective similar language, are not disclosed or taught in the portions of the Lie and Huang references applied to claims 1 and 22 in the previous Office Action. The examiner respectfully disagrees with applicant’s above-noted allegations and assertions, and points applicant to the below discussion of Lie and Huang.
With regard to the limitation “at least one network adapted to simultaneously deliver synaptic weights and/or input activations to the plurality of neural cores” recited in claims 1 and 22, using similar respective language, the examiner points to FIG. 26B of Lie which depicts a pipeline flow for weights and activations for Mini-Batch Gradient Descent (MBGD). With continued reference to the above limitation, the examiner also points to Col. 82, Lines 64-67 of Lie, which explicitly disclose that “FIG. 26B illustrates an embodiment of a pipeline flow for MBGD. A plurality of activations are processed with identical weights. Coordinated quiet times are used to synchronize weight updates.” [i.e., a pipeline flow for synchronizing weight updates, which is equivalent to delivering synaptic weights simultaneously, for MBGD (mini-batch gradient descent). These weights are delivered in a synchronized manner to the PEs (processing elements) or FPGAs of Lie – see, e.g., col. 82, lines 1-4, which are neural cores].
Regarding the “the plurality of neural cores” recited in the above “simultaneously deliver synaptic weights and/or input activations” limitation of claims 1 and 22, using similar respective language, the examiner points to paragraph 48 of Huang, which explicitly discloses that a “neural network (e.g., conducting inference) … can be achieved when a hardware architecture is capable of highly parallelized computations. Central Processing Units (CPUs), which can also be referred to as general purposed processing units, can have multiple cores, (e.g., 2 to 64 or more cores) … performing inference for a neural network.” [i.e., CPU (processing chip) being used for neural network inference - a neural inference chip and use of cores on the chip, a plurality of neural cores, in the process of neural inference].
As explained in the previous Office Action and discussed below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for accelerated deep learning as taught by Lie to incorporate the teachings of Huang to provide a multi-memory on-chip network as taught by Huang. Doing so would have allowed Lie to use Huang’s multi-memory on-chip network to provide optimized parallel computations which are highly desirable for neural networks and would facilitate the recognized benefit of providing quicker and more efficient neural networks, as suggested by Huang (See, e.g., Huang ¶¶0048 and 0051). 
Regarding the dependent claims, applicant generally asserts “In addition to the specific grounds discussed above and in light of the remarks regarding Independent Claims 1 and 22 Applicant respectfully submits that Dependent Claims 2-21 should be deemed allowable over the prior art of record at least by virtue of depending from an allowable base claim.” (applicant’s remarks,, page 9). 
The examiner respectfully disagrees with applicant’s general assertion above. As discussed in detail below, the combination of Lie and Huang (i.e., Lie in view of Huang) teaches all of the limitations of independent claims 1 and 22, and dependent claims 2-21.

Claim Objections
Claims 1-22 are objected to because of the following informalities: 
In claim 1, the word “and” is missing between “activations;” and “at least one network” in lines 5-6 of the claim. The examiner suggests that one way to address this objection would be to amend lines 5-6 of claim 1 to recite “activations; and
at least one network interconnecting the plurality of neural cores,”. 
Appropriate correction is required.
In claim 22, the word “and” is missing between “chip;” and “by each of the plurality of neural cores,” in lines 4-5. Also in claim 22, the word “and” is missing between “activations,” and “sending the output activations via the at least one network.” in the last two lines of the claim. The examiner suggests that one way to address these objections would be to amend lines 4-5 to recite “plurality of neural cores of the neural inference chip; and
by each of the plurality of neural cores,” and amend the last two lines of claim 22 to recite “produce a plurality of output activations, and
sending the output activations via the at least one network.” 
Appropriate correction is required.
Claims 2-21, which depend directly or indirectly from claim 1, are objected to under the same rationale as base claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 14 and 15 of copending Application No. 17/077,720 (reference application) in view of Lie (US Patent No. 10,699,189 B2) and further in view of Huang (US 2019/0180,170 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-16 and 20-22 in the present application are covered by claims 1, 2, 4, 5, 14 and 15 of copending Application No. 17/077,720 in view of Lie and Huang (please see the table below). 
The following table highlights some of the similarities between the two claimed inventions (with matching emphasis on either side of the chart). While the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are functionally the same in that they are directed towards neural network inference chips with details on moving data between neural cores.
This is a provisional nonstatutory double patenting rejection.
Instant application (16/157,878) – as amended on 9/13/2022
Copending application (17/077,720) – as filed 10/22/2020
Claim 1: A neural inference chip comprising: a plurality of neural cores, each of the plurality of neural cores adapted to apply a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations; at least one network interconnecting the plurality of neural cores, the at least one network adapted to simultaneously deliver synaptic weights and/or input activations to the plurality of neural cores.
Claim 1: A neural inference processor comprising: a plurality of neural inference cores,
each of the plurality of neural inference cores comprising memory adapted to store input activations, output activations, and a neural network model,
the neural network model comprising synaptic weights, neuron parameters, and neural network instructions,
each of the plurality of neural inference cores configured to apply the synaptic weights to input activations from its memory to produce a plurality of output activations to its memory;
at least one model network interconnecting the plurality of neural inference cores, the at least one model network configured to distribute the neural network model among the plurality of neural inference cores;
at least one activation network interconnecting the plurality of neural inference cores, the at least one activation network configured to provide input activations to each of the plurality of neural inference cores and to obtain output.
Claim 2: wherein the plurality of cores is organized in a grid of two or more dimensions with at least one row and at least one column.
Claim 14: wherein the plurality of cores is organized in a grid of two or more dimensions with at least one row and at least one column
Claim 3: wherein the at least one network comprises a plurality of branches arranged in a tree network topology, and buffers disposed at each of the plurality of branches.
Claim 1: A neural inference processor comprising: a plurality of neural inference cores,
each of the plurality of neural inference cores comprising memory adapted to store input activations, output activations, and a neural network model,
the neural network model comprising synaptic weights, neuron parameters, and neural network instructions,
each of the plurality of neural inference cores configured to apply the synaptic weights to input activations from its memory to produce a plurality of output activations to its memory;
at least one model network interconnecting the plurality of neural inference cores, the at least one model network configured to distribute the neural network model among the plurality of neural inference cores;
at least one activation network interconnecting the plurality of neural inference cores, the at least one activation network configured to provide input activations to each of the plurality of neural inference cores and to obtain output.
Claim 4: wherein the at least one network comprises a plurality of branches arranged in a tree network topology, and routing controls disposed at each of the plurality of branches.
Claim 1: A neural inference processor comprising: a plurality of neural inference cores,
each of the plurality of neural inference cores comprising memory adapted to store input activations, output activations, and a neural network model,
the neural network model comprising synaptic weights, neuron parameters, and neural network instructions,
each of the plurality of neural inference cores configured to apply the synaptic weights to input activations from its memory to produce a plurality of output activations to its memory;
at least one model network interconnecting the plurality of neural inference cores, the at least one model network configured to distribute the neural network model among the plurality of neural inference cores;
at least one activation network interconnecting the plurality of neural inference cores, the at least one activation network configured to provide input activations to each of the plurality of neural inference cores and to obtain output.
Claim 5: wherein the at least one network is adapted to deliver intermediate results among the plurality of cores.

Claim 6: wherein the intermediate results comprise partial sums.
Claim 5: further comprising at least one partial sum network interconnecting the plurality of neural inference cores, the at least one partial sum network configured to convey partial sums among the plurality of neural inference cores.
Claim 7: wherein the partial sums comprise weighted sums of a subset of inputs.
Claim 5: further comprising at least one partial sum network interconnecting the plurality of neural inference cores, the at least one partial sum network configured to convey partial sums among the plurality of neural inference cores.
Claim 8: wherein the at least one network comprises a broadcast network.
Claim 2: wherein the at least one model network is configured to broadcast the neural network model from one of the plurality of neural inference cores to the other of the plurality of neural inference cores.
Claim 9: wherein the broadcast network is adapted to deliver a data tensor or block to all cores coupled to the broadcast network.
Claim 2: wherein the at least one model network is configured to broadcast the neural network model from one of the plurality of neural inference cores to the other of the plurality of neural inference cores.
Claim 10: wherein the data tensor or block comprises neural network input activations, intermediate activations, and/or parameters.
Claim 2: wherein the at least one model network is configured to broadcast the neural network model from one of the plurality of neural inference cores to the other of the plurality of neural inference cores.
Claim 11: wherein the at least one network comprises a multicast network.
Claim 4: wherein the at least one model network is configured to multicast the neural network model from one of the plurality of neural inference cores to a subset of the plurality of neural inference cores.
Claim 12: wherein the multicast network is adapted to deliver a data tensor or block to a subset of cores coupled to the broadcast network.
Claim 4: wherein the at least one model network is configured to multicast the neural network model from one of the plurality of neural inference cores to a subset of the plurality of neural inference cores.
Claim 13: wherein the data tensor or block comprises neural network input activations, intermediate activations, and/or parameters.
Claim 4: wherein the at least one model network is configured to multicast the neural network model from one of the plurality of neural inference cores to a subset of the plurality of neural inference cores.
Claim 14: wherein the at least one network comprises a row or column bus.
Claim 14: wherein the plurality of cores is organized in a grid of two or more dimensions with at least one row and at least one column.
Claim 15: wherein the at least one network comprises a row or column tree.
Claim 14: wherein the plurality of cores is organized in a grid of two or more dimensions with at least one row and at least one column.
Claim 16: wherein the at least one network comprises a systolic row or column shifter.
Claim 14: wherein the plurality of cores is organized in a grid of two or more dimensions with at least one row and at least one column.
Claim 20: wherein the grid comprises a mesh.
Claim 14: wherein the plurality of cores is organized in a grid of two or more dimensions with at least one row and at least one column.
Claim 21: wherein the mesh is adapted to communicate data between cores in cardinal directions.
Claim 14: wherein the plurality of cores is organized in a grid of two or more dimensions with at least one row and at least one column.
Claim 22: A method comprising: by at least one network of a neural inference chip, simultaneously delivering synaptic weights and/or input activations to a plurality of neural cores of the neural inference chip; by each of the plurality of neural cores, applying a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations, sending the output activations via the at least one network.
Claim 15: A method comprising:
by each of a plurality of neural inference cores,
storing input activations, output activations, and a neural network model, the neural network model comprising synaptic weights, neuron parameters, and neural network instructions, and
applying the synaptic weights to input activations from its memory to produce a plurality of output activations to its memory;
by at least one model network interconnecting the plurality of neural inference cores, distributing the neural network model among the plurality of neural inference cores;
by at least one activation network interconnecting the plurality of neural inference cores, providing input activations to each of the plurality of neural inference cores and obtaining output.


As shown in the table above and explained below, claims 1-16 and 20-22 of the instant application encompass the same subject matter as 1, 2, 4, 5, 14 and 15 of copending Application No. 17/077,720 in view of Lie and Huang. Therefore, instant application claims 1-16 and 20-22are taught by claims 1, 2, 4, 5, 14 and 15 of copending Application No. 17/077,720 in view of Lie and Huang. 
The table above uses the bold/italics/underline text to highlight the similarities between the two applications and claims within, while the non-bolded text signifies the difference between the claim sets. Upon review of the non-bolded text, a person of ordinary skill in the art would concluded that the scope of the claim inventions are obvious variants of each other. To further expand on the above table, each claim listed above is either directly from the reference co-pending application and/or obvious within the view of the referenced art as explained below. Claims not directly referenced in the explanation below are believed to be adequately explained by the comparison chart above.
Regarding claim 1 and 22 of the instant application, the claim languages and scope are similar to one another aside from being directed to different statutory categories. As in the previous office action, the examiner points out the similarities between claim 1 of this application and the co-pending application in this office action for clarity but the reasoning, motivation(s), and rationale apply for claim 22 as well. 
As shown in the table above, claim 1 of this application and claim 1 of the copending, reference application are rearranged versions of each other with the structure of the chip (the cores and network), the adapted to apply step, and delivery step being taught by the co-pending application. Specifically, the co-pending application recites delivering the entirety of the model which would include the synaptic weights and activation data which is included in the claim limitation of this application. Therefore, instant application claim 1 is taught by claim 1 of copending application.
In regard to claim 3, the claim is an obvious variation of the independent claim 1 of the co-pending application. Lie discloses the following at Col. 15 Line 65 – Col. 16 Line 6, “An example fabric is a collection of logical and/or physical couplings between processing elements and/or within a single processing element. The fabric is usable to implement logical and/or physical communication topologies such as a mesh, a 2D mesh, a 3D mesh, a hypercube, a torus, a ring, a tree, or any combination thereof” [i.e., teaches the tree topology. Lie further discloses, at Col. 15 Line 65 – Col. 16 Line 6, “An example of a physical coupling between processing elements is a set of physical interconnects (comprising optional and/or selective buffering) between physically-coupled processing elements” [i.e., teaches the processing elements (PEs) having optional buffers on each]. The neural inference chip of the independent claim 1 of this application adding a specific topology, especially one that is well known in the art at the time of filing, does not distinguish itself from the claim language of the co-pending application. 
Regarding claim 4, the claim is similar to claim 3 aside from swapping out a buffer for a “routing control” on each of the plurality of branches. Lie discloses the following at Col. 16, Lines 23-25, “An example of physical coupling within a single processing element (having, e.g., a compute element and a router)” [i.e., teaches the PE/processing element (equivalent to the core) having a routing element which is equivalent to the routing controls of the claim limitation]. The above citation from Lie along with the previously cited teachings for the tree reference (as shown above) in combination with claim 1 of the co-pending application as shown in the table above, teach the totality of the claim language. 
Claims 5 and 6 of this application are directed towards intermediate results and delivering those results to the plurality of cores. Claim 6 specifies a type of intermediate result being delivered as a partial sum. The co-pending application teaches the partial sums being conveyed (equivalent to delivered) to the cores of the chip. As such the claims are obvious variants of each other. 
In regard to claim 7, the claim discusses the partial sums being comprised of weighted sums of inputs. As the co-pending application teaches the partial sums, Lie further discloses, at Col. 22, Lines 15-20, “wherein for each layer of the neural network, incoming activations are weighted to create partial sums that are accumulated to generate output activations for the layer, and the accumulated weighted partial sums represent the neurons and associated synapses of the neural network” [i.e., teaches the weighted activation inputs are utilized to create the partial sums which is equivalent to the claim language above. The claim is an obvious variant of the co-pending application’s claim 5.
In regards to claims 8-10, the claims are directed towards broadcast networks. The co-pending application utilizes the same broadcasting network as in claim 8 of this application. Examiner notes that a broadcast network is a network that broadcasts. With claims 9 and 10 specifying embodiments of what is being broadcasted, this is taught by Lie: [ (Col. 90, Lines 38-54) “Activations are broadcasted into the layer along the horizontal axis. Activations are received by the PEs and trigger a lookup of the associated weights that are stored local to the PEs (corresponding to the neurons mapped to the PEs). Only non-zero activations are broadcasted” ] This teaches the input activations being broadcasted to the processing elements (equivalent to the cores) and the input activations being a part of the data tensor as in claim 9. 
In regards to claim 11-13 the claims are similar to 8-10 aside from being directed towards a multicast network rather than a broadcast network. The same arguments, reasoning and rationale are applied for claims 11-13.
Claim 14 recites the grid topology of this application containing a row/column bus. This is an obvious variation of the co-pending application which also recites the grid topology but is silent to the bus. Huang teaches the bus as seen here: [ (Fig. 5), (¶0073) and (¶0074) ] In particular, FIG. 5 and paragraphs 73-74 of Huang disclose a processing engine 502 and disclose the array of processing engine in which each individual processing engine is connected to memory banks by the row/column and receive their data from the respective memory bank. This is similar to applicant’s Fig. 5 from the specification of the current application which depicts the row bus. 
Claim 15 recites the grid topology and further specifies a row/column tree. This is an obvious variation of the co-pending application which also recites the grid topology but is silent to the tree. Lie teaches the tree as shown in Fig. 4 and in Col. 64, Lines 29-37, which disclose that “In some embodiments and/or usage scenarios, any one of PE0 1820, PE1 1821, PE2 1822, and PE3 1823 correspond to PE 497 of FIG. 4. In some embodiments and/or usage scenarios, any one or more of coupling between adjacent PEs 2041, 2042, 2043, and 2044 and/or portion of coupling between adjacent PEs 2050, 2051, 2052, 2053, 2054, 2055, 2056, and 2057 correspond to any one or more of North coupling 430, East coupling 431, South coupling 432, and West coupling 433 of FIG. 4” [i.e., FIG. 4 of Lie and the above, respective citation teach the grid of PEs being lined up and their connections between the PEs for data transfer with each PE being able to transfer data to one another, equivalent to applicant’s Fig. 6. of the instant application, which discloses the tree]. 
Claim 16 recites the grid topology and further specifies a systolic row/column shifter. This is an obvious variation of the co-pending application which also recites the grid topology but is silent to the systolic shifter. Lie teaches the systolic shift in Fig. 26B and Col. 82, Lines 64-67, which discloses “FIG. 26B illustrates an embodiment of a pipeline flow for MBGD. A plurality of activations are processed with identical weights. Coordinated quiet times are used to synchronize weight updates” [i.e., teaches the synchronized weight updates which is equivalent to applicant’s systolic row/column shifter which details delays when updating the parameters to ensure that all the processing elements (cores) are updated in a synchronized manner]. 
Claim 20 is directed towards the same grid topology but further specifies it being in the form of a mesh. This is similar to the claim language of claim 14 in the co-pending application where the grid is disclosed but is silent to the mesh. Lie teaches the mesh as seen here: [ (Abstract) “An array of processing elements performs flow-based computations on wavelets of data. Each processing element has a respective compute element and a respective routing element. Each compute element has processing resources and memory resources. Each router enables communication via wavelets with at least nearest neighbors in a 2D mesh” ] This shows the array (two dimensional, with rows and columns) of processing elements being formed into a mesh. 
Claim 21 of this application is directed towards the mesh grid from above and further specifies that there is the ability for the data to communicate between the cores in a cardinal direction. This obvious variation of the grid topology which is taught in the co-pending application is taught by Lie as seen here: [ (Fig. 5) and (Col. 45, Lines 49-54) “FIG. 5 illustrates selected details of an embodiment of a PE as PE 500 of a deep learning accelerator. PE 500 comprises Router 510 and Compute Element 520. Router 510 selectively and/or conditionally communicates wavelets between other PEs (e.g., logically adjacent and/or physically adjacent PEs)” ] This figure shows that the router which is within the grid/mesh and directs the data has all four cardinal directions attached to it. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lie et al. (U.S. Patent No. 10,699,189 B2, hereinafter “Lie”) in view of Huang et al. (U.S. Patent Application Pub. No. 2019/0180170 A1, hereinafter “Huang”).
With respect to claim 1, Lie discloses the invention as claimed including each of the plurality of neural cores adapted to apply a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations (see, e.g., FIG. 1 – depicting PEs 122 and FPGAs 121 [i.e., a plurality of processing elements/PEs and FPGAs - neural cores] and Col. 33, Lines 60-65, “The system of EC114, wherein for each layer of the neural network, incoming activations are weighted to create partial sums that are accumulated to generate output activations for the layer, and the accumulated weighted partial sums represent the neurons and associated synapses of the neural network” [i.e., the weights being applied in input activations and the outputs being partial sums that are then used to create output activations]);
 	at least one network interconnecting the plurality of neural cores, the at least one network adapted to simultaneously deliver synaptic weights and/or input activations to the plurality of neural cores (see, e.g., Col. 82, Lines 64-67, “FIG. 26B illustrates an embodiment of a pipeline flow for MBGD. A plurality of activations are processed with identical weights. Coordinated quiet times are used to synchronize weight updates” [i.e., synchronization of weight updates - equivalent to delivering weights simultaneously, for MBGD (mini-batch gradient descent). These are delivered to the PEs (processing elements) or FPGAs, the neural cores]).
Although Lie substantially discloses the claimed invention, Lie is not relied on to explicitly disclose a neural inference chip comprising: a plurality of neural cores
In the same field, analogous art Huang teaches a neural inference chip comprising: a plurality of neural cores (see, e.g., ¶0048, “neural network (e.g., conducting inference) … can be achieved when a hardware architecture is capable of highly parallelized computations. Central Processing Units (CPUs), which can also be referred to as general purposed processing units, can have multiple cores, (e.g., 2 to 64 or more cores) … performing inference for a neural network.” [i.e., CPU (processing chip) being used for neural network inference - a neural inference chip and use of cores on the chip, a plurality of neural cores, in the process of neural inference]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for accelerated deep learning as taught by Lie to incorporate the teachings of Huang to provide a multi-memory on-chip network as taught by Huang. Doing so would have allowed Lie to use Huang’s multi-memory on-chip network to provide optimized parallel computations which are highly desirable for neural networks and would facilitate the recognized benefit of providing quicker and more efficient neural networks, as suggested by Huang (See, e.g., Huang ¶¶0048 and 0051). 

Regarding claim 2, as discussed above, Lie in view of Huang teaches the chip of claim 1.
Lie further discloses wherein the plurality of cores is organized in a grid of two or more dimensions with at least one row and at least one column (see, e.g., Col. 44, Lines 57-58, “In some embodiments and/or usage scenarios, the PEs are physically implemented in a 2D grid. In some embodiments and/or usage scenarios, the PEs are physically implemented in a 2D grid of aligned rectangles” [i.e., the PEs are equivalent to the cores, and a physical implementation of a rectangle comprising of multiple PE includes a row and column]).

Regarding claim 3, as discussed above, Lie in view of Huang teaches the chip of claim 1.
Lie further discloses wherein the at least one network comprises a plurality of branches arranged in a tree network topology (see, e.g., Col. 15 Line 65 – Col. 16 Line 6, “An example fabric is a collection of logical and/or physical couplings between processing elements and/or within a single processing element. The fabric is usable to implement logical and/or physical communication topologies such as a mesh, a 2D mesh, a 3D mesh, a hypercube, a torus, a ring, a tree, or any combination thereof” [i.e., the tree topology], and 
buffers disposed at each of the plurality of branches (As noted in the previous office action, there is no specific definition for “branches” found in applicant’s specification, and the plain meaning of branches in the context of the claim is the cores or processing elements that make up the “tree” topology) (see, e.g., Col. 15 Line 65 – Col. 16 Line 6, “An example of a physical coupling between processing elements is a set of physical interconnects (comprising optional and/or selective buffering) between physically-coupled processing elements” [i.e., the processing elements (PEs) having optional buffers on each, the tree topology containing the processing elements teaches the branches]).

Regarding claim 4, as discussed above, Lie in view of Huang teaches the chip of claim 1.
Lie further discloses wherein the at least one network comprises a plurality of branches arranged in a tree network topology (see, e.g., Col. 15 Line 65 – Col. 16 Line 6) “An example fabric is a collection of logical and/or physical couplings between processing elements and/or within a single processing element. The fabric is usable to implement logical and/or physical communication topologies such as a mesh, a 2D mesh, a 3D mesh, a hypercube, a torus, a ring, a tree, or any combination thereof” [i.e., the tree network topology]), and 
routing controls disposed at each of the plurality of branches (as indicated above, there is no specific definition for branches found in applicant’s specification and the plain meaning of branches in the context of the claimed invention is the cores or processing elements that make up the “tree” topology) (see, e.g., Col. 16, Lines 23-25, “An example of physical coupling within a single processing element (having, e.g., a compute element and a router)” [i.e., the PE (equivalent to the core) having a routing element which is equivalent to the routing controls, the tree topology containing the processing elements teaches the branches]).

Regarding claim 5, as discussed above, Lie in view of Huang teaches the chip of claim 1.
Lie further discloses wherein the at least one network is adapted to deliver intermediate results among the plurality of cores (see, e.g., Fig. 12 – depicting step 1208 to “Transmit Partial Sum” and step 1290 to “Transmit Activations” [i.e., flow/delivery of intermediate results] and Col. 52, Lines 61-65, “FIG. 12 illustrates selected details of an embodiment of flow associated with activation accumulation and closeout, followed by partial sum computation and closeout as Activation Accumulation/Closeout and Partial Sum Computation/Closeout 1200” [i.e., describes how Figure 12 shows the process where the network will deliver partial sums (falls within an intermediate result) to the processing elements - equivalent to cores]).


Regarding claim 6, as discussed above, Lie in view of Huang teaches the chip of claim 5.
Lie further discloses wherein the intermediate results comprise partial sums
 (see, e.g., Fig. 12 - depicting step 1207 to “Compute Partial Sum” and step 1208 to “Transmit Partial Sum” and Col. 52, Lines 61-65, “FIG. 12 illustrates selected details of an embodiment of flow associated with activation accumulation and closeout, followed by partial sum computation and closeout as Activation Accumulation/Closeout and Partial Sum Computation/Closeout 1200” [i.e., describes how Figure 12 shows the process where the network will deliver partial sums (falls within an intermediate result) to the processing elements - equivalent to cores]).

Regarding claim 7, as discussed above, Lie in view of Huang teaches the chip of claim 6.
Lie further discloses wherein the partial sums comprise weighted sums of a subset of inputs (see, e.g., Col. 22, Lines 15-20, “wherein for each layer of the neural network, incoming activations are weighted to create partial sums that are accumulated to generate output activations for the layer, and the accumulated weighted partial sums represent the neurons and associated synapses of the neural network” [i.e., teaches the weighted activation inputs are utilized to create the partial sums, which is equivalent to the claim language above]).

Regarding claim 8, as discussed above, Lie in view of Huang teaches the chip of claim 1.
Lie further discloses wherein the at least one network comprises a broadcast network (as noted in the previous office action, applicant’s specification contains no specific definition for broadcast network but gives examples of “broadcast” in the context of the claimed invention. Specifically, ¶0049 of the applicant’s specification states “A row/column tree network may be configured for broadcast, where multiple cores need the same message (at the same or different times). In such embodiments, parameters are sent serially or in parallel on a tree that forks (for example by 2 or 4) at each level, broadcasting to a whole row simultaneously; for a NxN grid of cores N different messages can be sent simultaneously, 1 per row”. Therefore, “broadcast network”, under the broadest reasonable interpretation (BRI), in light of the specification, is any network that enables the passing of data to multiple cores or processing elements) (see, e.g., Col. 90, Lines 38-54, “Conceptually, processing proceeds as follows (see Forward 401 of FIG. 4). Activations are broadcasted into the layer along the horizontal axis”… “After the partial sums are accumulated producing a final sum, the activation function is performed and all new non-zero activations are broadcast to the next layer” [i.e., broadcasting activations is the passing of data to multiple cores (or processing elements), with each processing element receiving the broadcasted data]).



Regarding claim 9, as discussed above, Lie in view of Huang teaches the chip of claim 8.
Lie further discloses wherein the broadcast network is adapted to deliver a data tensor or block to all cores coupled to the broadcast network (see, e.g., Col. 90, Lines 38-54, “Each PE performs a local multiply and accumulate of the incoming activation with all the neuron weights producing local partial sums. Since the weights of each neuron are distributed to multiple PEs, partial sums are then accumulated across the PEs in the vertical direction, in accordance with the neuron weight distribution”… “After the partial sums are accumulated producing a final sum, the activation function is performed and all new non-zero activations are broadcast to the next layer” [i.e., teaches the PEs having the data broadcasted and it reaching them in a systematic manner (first along the horizontal axis then the vertical axis) to make sure that each PE within the layer receives the broadcasted data]).

Regarding claim 10, as discussed above, Lie in view of Huang teaches the chip of claim 9.
Lie further discloses wherein the data tensor or block comprises neural network input activations, intermediate activations, and/or parameters (see, e.g., Col. 90, Lines 38-54, “Activations are broadcasted into the layer along the horizontal axis. Activations are received by the PEs and trigger a lookup of the associated weights that are stored local to the PEs (corresponding to the neurons mapped to the PEs). Only non-zero activations are broadcasted” [i.e., teaches the input activations being broadcasted as an embodiment]).

Regarding claim 11, as discussed above, Lie in view of Huang teaches the chip of claim 1.
Lie further discloses wherein the at least one network comprises a multicast network (as noted in the previous office action, applicant’s specification does not contain a specific definition for the term “multicast network” and in the context of the claim, a multicast network is any network able to perform multicast) (see, e.g., Col. 19, Lines 4-6, “The system of EC100, wherein the virtual channel specifier selects routing paths in the fabric to perform multicast” [i.e., teaches the ability for the system to perform multicast, Lie’s network being able to perform multicast is equivalent to being or including a multicast network]).

Regarding claim 12, as discussed above, Lie in view of Huang teaches the chip of claim 11.
Lie further discloses wherein the multicast network is adapted to deliver a data tensor or block to a subset of cores coupled to the broadcast network (see, e.g., Col 18. Lines 30-41, “EC100) A system comprising: a fabric of processor elements, each processor element comprising a fabric router and a compute engine; wherein each processor element selectively communicates fabric packets with others of the processor elements; and wherein each compute engine selectively performs dataflow processing and instruction processing respectively in accordance with a dataflow field and an instruction field of each fabric packet the compute engine receives” (emphasis added) [i.e., the embodiment of EC101B as cited in the rejection for intervening claim 11 above, teaches the dataflow being delivered to all the processing elements via the fabric router]).

Regarding claim 13, as discussed above, Lie in view of Huang teaches the chip of claim 12.
Lie further discloses wherein the data tensor or block comprises neural network input activations, intermediate activations, and/or parameters (see, e.g., Col. 19, Line 62 – Col. 20, Line 24, “EC113) The system of EC100 … receiving a … set of machine codes selected from the native instruction set for performing a forward pass to propagate activations in a forward logical direction based at least in part on the at least one partial neuron weight”, Col. 20, Lines 46-53, “EC114) The system of EC113, wherein the mapping is in accordance with initializing the fabric to implement a partitioning of a neural network into a plurality of layers … each of the plurality of neurons is mapped in a distributed manner across a plurality of the processor elements of the fabric” and Col. 22, Lines 15-20 “EC130) The system of EC114, wherein for each layer of the neural network, incoming activations are weighted to create partial sums that are accumulated to generate output activations for the layer, and the accumulated weighted partial sums represent the neurons and associated synapses of the neural network.” [i.e., these citations describe EC130 (which relies on EC114, which relies on EC113, which relies on EC100) and EC130 explicitly teaches the use of incoming activations (equivalent to input activations) being used in each layer of the neural network, in Lie, the multiple example combinations listed are not exclusive to one another and can be combined. Therefore, the multicast embodiment along with the following chain leading to EC130 can be utilized together, teaching the entirety of the claim limitation]).

Regarding claim 14, as discussed above, Lie in view of Huang teaches the chip of claim 12.
Although Lie substantially discloses the claimed invention, Lie is not relied on to explicitly disclose wherein the at least one network comprises a row or column bus.
In the same field, analogous art Huang teaches wherein the at least one network comprises a row or column bus (see, e.g., Fig. 5 – depicting processing engine 502 with processing engine array 510 and ¶¶0073 and 0074 [i.e., Figure 5 and the cited paragraphs teach the processing engine 502 from Huang and disclose the array of processing engines 510 in which each individual processing engine is connected to memory banks by the row/column and receive their data from a respective memory bank in memory subsystem 504. This is similar to applicant’s Fig. 5 from the specification which depicts the row bus]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for accelerated deep learning as taught by Lie to incorporate the teachings of Huang to provide a multi-memory on-chip network as taught by Huang. Doing so would have allowed Lie to use Huang’s multi-memory on-chip network to provide optimized parallel computations which are highly desirable for neural networks and would facilitate the recognized benefit of providing quicker and more efficient neural networks, as suggested by Huang (See, e.g., Huang ¶¶0048 and 0051). 

Regarding claim 15, as discussed above, Lie in view of Huang teaches the chip of claim 2.
Lie further discloses wherein the at least one network comprises a row or column tree (see, e.g.,. Fig. 4 and Col. 64, Lines 29-37, “In some embodiments and/or usage scenarios, any one of PE0 1820, PE1 1821, PE2 1822, and PE3 1823 correspond to PE 497 of FIG. 4. In some embodiments and/or usage scenarios, any one or more of coupling between adjacent PEs 2041, 2042, 2043, and 2044 and/or portion of coupling between adjacent PEs 2050, 2051, 2052, 2053, 2054, 2055, 2056, and 2057 correspond to any one or more of North coupling 430, East coupling 431, South coupling 432, and West coupling 433 of FIG. 4” [i.e., Figure 4 and the above citation describing it teach the grid of PEs being lined up and their connections between the PEs for data transfer with each PE being able to transfer data to one another, equivalent to applicant’s Fig. 6]).

Regarding claim 16, as discussed above, Lie in view of Huang teaches the chip of claim 2.
Lie further discloses wherein the at least one network comprises a systolic row or column shifter (see, e.g., Fig. 26B and Col. 82, Lines 64-67, “FIG. 26B illustrates an embodiment of a pipeline flow for MBGD. A plurality of activations are processed with identical weights. Coordinated quiet times are used to synchronize weight updates” [i.e., teaches the synchronized weight updates which is equivalent to applicant’s systolic row/column shifter which details delays when updating the parameters to ensure that all the processing elements (cores) are updated in a synchronized manner. Lie also teaches the other pipeline data passes through Fig. 26A and 26C])

Regarding claim 17, as discussed above, Lie in view of Huang teaches the chip of claim 16.
Lie further discloses wherein the systolic row or column shifter is adapted to deliver a data tensor or block sequentially to cores coupled to the systolic row or column shifter (see, e.g., Fig. 26B and Col. 82, Lines 64-67, “FIG. 26B illustrates an embodiment of a pipeline flow for MBGD. A plurality of activations are processed with identical weights. Coordinated quiet times are used to synchronize weight updates” [i.e., teaches the column shifter passing data to the processing elements - equivalent to the cores]).


Regarding claim 18, as discussed above, Lie in view of Huang teaches the chip of claim 17.
Lie further discloses wherein the data tensor or block comprises neural network input activations, intermediate activations, and/or parameters (see, e.g., Fig. 26B and Col. 82, Lines 64-67, “FIG. 26B illustrates an embodiment of a pipeline flow for MBGD. A plurality of activations are processed with identical weights. Coordinated quiet times are used to synchronize weight updates” [i.e., teaches the weight updates which can be considered parameters]).

Regarding claim 19, as discussed above, Lie in view of Huang teaches the chip of claim 16.
Lie further discloses wherein the at least one network comprises at least two systolic row or column shifters configured to send data from opposite directions in the at least one network (see, e.g., Fig. 5 and Col. 45, Lines 49-54, “FIG. 5 illustrates selected details of an embodiment of a PE as PE 500 of a deep learning accelerator. PE 500 comprises Router 510 and Compute Element 520. Router 510 selectively and/or conditionally communicates wavelets between other PEs (e.g., logically adjacent and/or physically adjacent PEs)” [i.e. Figure 5 shows, and its above description teaches that the routers located on the PEs contain a multitude of directions available to them (all of the cardinal directions), and as previously stated in the previous rejections, Lie’s system is able to both: perform systolic row/column shifting (synchronizing the updates) and perform multiple updates for layers/rows/columns at once/simultaneously. The combined teachings of the citations herein show that there can be at least two different systolic row or column updates in different directions]).

Regarding claim 20, as discussed above, Lie in view of Huang teaches the chip of claim 2.
Lie further discloses wherein the grid comprises a mesh (see, e.g., Abstract, “An array of processing elements performs flow-based computations on wavelets of data. Each processing element has a respective compute element and a respective routing element. Each compute element has processing resources and memory resources. Each router enables communication via wavelets with at least nearest neighbors in a 2D mesh” [i.e., teaches the array (two dimensional, with rows and columns) of processing elements being formed into a mesh]).

Regarding claim 21, as discussed above, Lie in view of Huang teaches the chip of claim 20.
Lie further discloses wherein the mesh is adapted to communicate data between cores in cardinal directions (see, e.g., Fig. 5 and Col. 45, Lines 49-54, “FIG. 5 illustrates selected details of an embodiment of a PE as PE 500 of a deep learning accelerator. PE 500 comprises Router 510 and Compute Element 520. Router 510 selectively and/or conditionally communicates wavelets between other PEs (e.g., logically adjacent and/or physically adjacent PEs)” [i.e. Figure 5 shows and its above description teaches that the router which is within the grid/mesh and directs the data has all four cardinal directions attached to it]).

With respect to independent claim 22, Lie discloses the invention as claimed including simultaneously delivering synaptic weights and/or input activations to a plurality of neural cores of the neural inference chip (see, e.g., Col. 82, Lines 64-67, “FIG. 26B illustrates an embodiment of a pipeline flow for MBGD. A plurality of activations are processed with identical weights. Coordinated quiet times are used to synchronize weight updates” [i.e., teaches the synchronization of weight updates (equivalent to delivering weights simultaneously) for MBGD (mini-batch gradient descent). Examiner notes that these are delivered to the PEs (processing elements) or FPGAs as would be equivalent to the neural cores]);
 by each of the plurality of neural cores, applying a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations, sending the output activations via the at least one network (see, e.g., Col. 33, Lines 60-65, “The system of EC114, wherein for each layer of the neural network, incoming activations are weighted to create partial sums that are accumulated to generate output activations for the layer, and the accumulated weighted partial sums represent the neurons and associated synapses of the neural network” [i.e., teaches the weights being applied in input activations and the outputs being partial sums that are then used to create output activations. Examiner notes that the neural cores of the claim limitation are explicitly taught by Huang below but equivalent support is found in Lie with the PEs 122 and FPGAs 121 that are shown in Fig. 1]).
Although Lie substantially discloses the claimed invention, Lie is not relied on to explicitly disclose a method comprising: by at least one network of a neural inference chip
In the same field, analogous art Huang teaches a method comprising: by at least one network of a neural inference chip (see, e.g., ¶0048, “neural network (e.g., conducting inference) … can be achieved when a hardware architecture is capable of highly parallelized computations. Central Processing Units (CPUs), which can also be referred to as general purposed processing units, can have multiple cores, (e.g., 2 to 64 or more cores) … performing inference for a neural network.” [i.e., describes the CPU (processing chip) being used for neural network inference - a neural inference chip and use of cores on the chip in the process/method of neural inference]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for accelerated deep learning as taught by Lie to incorporate the teachings of Huang to provide a multi-memory on-chip network as taught by Huang. Doing so would have allowed Lie to use Huang’s multi-memory on-chip network to provide optimized parallel computations which are highly desirable for neural networks and would facilitate the recognized benefit of providing quicker and more efficient neural networks, as suggested by Huang (See, e.g., Huang ¶¶0048 and 0051). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
For example, Baum et al. (U.S. Patent Application Pub. No. 2018/0285254 A1, hereinafter “Baum”) discloses a “method of accessing multi-dimensional data in memory … applicable to neural network (NN) processing engines [i.e., a plurality of neural cores] adapted to implement artificial neural networks (ANNs).”, “a method of scanning tensor data stored in a memory” [i.e., a method for receiving/scanning an input data tensor], “Neural Network (NN) Processing Core … the neural network (NN) processor comprises a plurality of basic computation units”, “NN processing system comprising one or more NN processing cores” [i.e., at a neural network processor including neural cores] and “input tensor 932 including input data 938” [i.e., input data tensor 932] (see, e.g., paragraphs 18, 21, 98, 106 and 242).
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125